Exhibit 10.1

 



NAIDICH WURMAN LLP


Attorneys at Law

 

111 Great Neck Road, Suite 214
Great Neck, New York 11021

 

Telephone (516) 498-2900
Facsimile (516) 466-3555

 

Richard S. Naidich Bernard S. Feldman Kenneth H. Wurman Robert P. Johnson
           ____ Of Counsel Judah A. Eisner  

 

 

October 5, 2016

 

 

Via Email : ethannelsonesq@gmail.com

The Law Office of Ethan H. Nelson
4 Park Plaza, Suite 1025

Irvine, CA 92614

 

Attention: Ethan H. Nelson, Esq.

 

  Re: Asher Enterprises, Inc. v. Global Visions Holding Inc.,     Glen W. Carnes
and John B. Jackson

 

Dear Mr. Nelson:

 

Pursuant to our various telephone conversations and in accordance with your most
recent emails of today, I have attached a Settlement Agreement and Releases to
be executed by your clients, Global Visions Holding Inc. (the "Company"), Glen
W. Carnes ("Carnes") and John B. Jackson ("Jackson") individually which will
resolve the disputes among the parties including the resolution of the pending
Federal litigation.

 

It is my understanding, reinforced by your emails, that this Settlement
Agreement in its present form is acceptable to your clients and will serve to
resolve this matter once it is fully executed by all parties and the Settlement
Sum of $100,000.00 is received by wire transfer into this firm's Trust Account
as provided for in the Agreement.

 

Kindly have the Company and Carnes and Jackson execute the Agreement in the
appropriate place and return it to our office via email, forwarding their
original signatures under separate cover and simultaneously wire transfer the
Settlement Sum to this office's Trust Account.

 

We will hold these funds in escrow pending receipt by you of a fully executed
Agreement countersigned by our client Asher and forwarded by return email. I
trust that this letter is satisfactory for your purposes and the purposes of
your Investor. Should the Investor have any additional issues or questions, they
are free to contact this office for clarification and verification.

 

I wish to take this opportunity to thank you for your efforts and assistance in
bringing this matter to conclusion.

 

Kindly acknowledge receipt of this letter and Agreement which are being
forwarded to you in PDF Format via email,

 

Very truly yours,

 

 

/s/ Bernard S. Feldman                                  

Bernard S. Feldman

Of Counsel

 

BSF/amp

Enclosure

Cc: Asher Enterprises Inc.

 

 



 1 

 

 



SETTLEMENT AGREEMENT AND RELEASES

 

THIS SETTLEMENT AGREEMENT (the "Agreement") is made and entered into October 5,
2016, by and among ASHER ENTERPRISES, INC. ("ASHER"), a Delaware corporation,
having a principal place of business at 111 Great Neck Road, Suite 216, Great
Neck, New York 11021, on one hand, and GLOBAL VISIONS HOLDING, INC. ("GLOBAL"),
a Nevada corporation, having a principal place of business at 19200 Von Karman,
Sixth Floor, Irvine, California 92612, GLEN W. CARNES ("CARNES"), residing at
8241 E. Skyview Drive, Orange, California 92869, and JOHN B. JACKSON
("JACKSON"), residing at 5445 Sunset Lane, Yorba Linda, California 92886
(collectively the "Global Parties"), on the other hand (ASHER, GLOBAL, CARNES
and JACKSON) shall be collectively referred to herein as the "Settling
Parties").

 

WHEREAS, on or about February 26, 2013, Global executed a convertible promissory
note (the "February Note") in the amount of $50,000.00 in favor of Asher
pursuant to a certain Securities Purchase Agreement (the "February SPA") which
provided for, among other things, conversion rights in and to Global's common
stock, which amount was paid in full by various conversions in the aggregate
amount of $50,000.00 together with applicable interest; and

 

WHEREAS, on or about April 5, 2013, Global executed a convertible promissory
note (the "April Note") in the amount of $42,500.00 in favor of Asher pursuant
to a certain Securities Purchase Agreement (the "April SPA") which provided for,
among other things, conversion rights in and to Global's common stock which Note
has been partially reduced by conversions totaling $25,980.00, leaving an
outstanding defaulted principal balance of $49,860.00; and

 

WHEREAS, on or about May 1, 2013, Global executed a convertible promissory note
(the "May Note") in the amount of $63,000,00 in favor of Asher pursuant to a
certain Securities Purchase Agreement (the "May SPA") which provided for, among
other things, conversion rights in and to Asher's common stock, no part of which
has been paid leaving an outstanding principal balance of $63,000.00; and

 

WHEREAS, on or about August 2, 2013, Global executed a convertible promissory
note (the "August Note") in the amount of $30,000.00 in favor of Asher pursuant
to a certain Securities Purchase Agreement (the "August SPA") which provided
for, among other things, conversion rights in and to Asher's common stock, no
part of which has been paid leaving an outstanding principal balance of
$30,000.00; and

 

WHEREAS, on or about October 28, 2013, Global executed a convertible promissory
note (the "October Note") in the amount of $18,500.00 in favor of Asher pursuant
to a certain Securities Purchase Agreement (the "October SPA") which provided
for, among other things, conversion rights in and to Asher's common stock, no
part of which has been paid leaving an outstanding principal balance of
$18,500.00; and

 

WHEREAS, on or about March 12, 2014, Global executed a convertible promissory
note (the "March Note") in the amount of $53,000.00 in favor of Asher pursuant
to a certain Securities Purchase Agreement (the "March SPA") which provided for,
among other things, conversion rights in and to Asher's common stock, no part of
which has been paid leaving an outstanding principal balance of $53,000.00; and

 

WHEREAS, Asher alleged that Global defaulted in its obligations under the April
Note, May Note, August Note, October Note and March Note (collectively referred
to as the "Notes") by (a) failing to deliver shares of common stock pursuant to
Notices of Conversion; and/or (b) the maturity dates on these Notes have passed
without payment to maintain a sufficient reserve of its shares of its common
stock to permit the conversion of the principal of the Note to Global's common
stock; and/or (c) failed to comply with the reporting requirements of the
Securities Act; and

 



 2 

 

 

WHEREAS, Asher has alleged that based upon fraudulent misrepresentations of
Global, Carnes and Jackson, Asher was induced to advance one or more of these
loans represented by the Notes; and

 

WHEREAS, based upon the foregoing, Asher served a notice of default upon Global
on or about April 16, 2014; and

 

WHEREAS, Asher commenced an action entitled Asher Enterprises, Inc. v. Global
Vision Holdings, Inc., Olen TY. Carnes and John B. Jackson, in the United States
District Court for the; Eastern District of New York, Case No. CV-14 2679 (the
"Action") for enforcement of the Notes; and

 

WHEREAS, Global failed to interpose an Answer and is presently in default under
the Action and Carnes and Jackson interposed pro sc Answers in the Action
denying the material allegations of the Complaint; and

 

WHEREAS, Asher and the Global Parties have elected to amicably resolve the
Action without further litigation;

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, the sufficiency
and receipt of which is hereby acknowledged, it is stipulated and agreed, by and
among the undersigned, that the claims asserted in the Action are fully and
finally settled upon the following terms and conditions:

 

1.         Settlement Amount. In full and final settlement of all claims
asserted, or which could have been asserted in the Action, the Global Parties
agreed to pay, and Asher agreed to accept, the aggregate sum of One Hundred
Thousand Dollars ($100,000.00) (the "Settlement Amount"), which shall be paid to
Asher simultaneously with the execution of this Agreement. The payment made
hereunder shall be made by wire transfer forwarded pursuant to the following
wire transfer instructions: Transit Routing #021000021, Account #582911660
Naidich Wurman LLP, IOLA, JPMorgan Chase Bank, Bellmore, New York 11710.

 

2.        Default. In the event that the Global Parties default in the timely
payment of the Settlement Amount as provided for in Paragraph 1 of this
Agreement, Asher shall be entitled to the entry of judgments against Global for
the relief demanded in the causes of action contained in the Action, in the
amount of $296,430.00. Global hereby acknowledges the validity of the obligation
and further acknowledges that there does not exist any viable or sustainable
defense to the causes of action in the Complaint. The causes of action contained
in the Complaint filed in the action against Carnes and Jackson shall be severed
and continued, and PowerUp shall have the absolute right to pursue those causes
of action in the event of default of this Agreement.

 

3.        Dismissal of the Action.

 

Upon the execution of this Agreement and Asher's timely receipt of the
Settlement Amount, the Action shall be dismissed, with prejudice, as against the
Global Parties representing all of the Defendants in the Action. The Settling
Parties agree to execute a Stipulation and Order of Dismissal which will be
filed with the Court upon timely payment of the Settlement Amount by Asher as
provided for in this Agreement.

 

4.         Return of Notes to Global.

 

Upon the execution of this Agreement, and Asher's receipt of the payment
required by Paragraph 1, the Notes shall be deemed cancelled, and Asher shall
return the. original of the Notes to Global, which shall be marked as "Paid".

 



 3 

 

 

5.        Releases.

 

(a)Asher's_ Release of the Global Parties. Upon the execution of this Agreement,
and the receipt and clearance of the payment required by Paragraph 1 of this
Agreement, Asher releases and discharges the Global Parties, and their officers,
directors, employees, agents, successors, heirs, executors, administrators and
assigns from all actions, cause of action, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims, and demands whatsoever, in law, admiralty or
equity, against the Global Parties, that Asher, its officers, directors,
employees, predecessor and successor companies, and parent or subsidiary
companies, ever had or now have for, upon, or by reason of any matter or claim
arising from the claims asserted in the Action, or the facts underlying such
claims, whether known or unknown, except for claims arising from Global's
failure to perform its obligations under this Settlement Agreement.

 

(b)Global Parties' Release of Asher. Upon the full execution of this Agreement,
the Global Parties release and discharge Asher, its officers, directors,
employees, predecessor and successor companies, and parent or subsidiary
companies from all actions, cause of action, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims, and demands whatsoever, in law, admiralty or
equity, against Asher, that the Global Parties, their officers, directors,
employees, its officers, directors, employees, predecessor and successor
companies, and parent or subsidiary companies, heirs, executors, administrators
and assigns ever had or now have for, upon, or by reason of any matter or claim
arising from the claims asserted in the Action, or the facts underlying these
claims, including but not limited to any claims or debts for fees or expenses
allegedly incurred in connection with the Action, whether known or unknown.

 

6.        Retention of Jurisdiction. The Settling Parties request that the Court
in the Action shall retain jurisdiction to enforce this Agreement. The scope of
the Court's continuing jurisdiction will expire on or before December 31, 2016.
The Stipulation and Order of Dismissal filed pursuant to Paragraph 4 of this
Agreement shall include the language contained in this paragraph.

 

7.        Confidentiality. Except as necessary to enforce the terms of this
Agreement, the Settling Parties agree to keep the terms of this Agreement and
the facts underlying same confidential, and to not discuss the terms of this
Agreement and the facts underlying this action with any third parties. Nothing
in this paragraph shall prevent any of the Settling Parties from discussing or
disclosing the terms of this Agreement in any required public tiling with any
federal or state agency, including the Securities and Exchange Commission, or
from discussing or disclosing the terms of this Agreement with any tax preparer,
accountant or legal counsel consulted by such party, or pursuant to any lawfully
issued subpoena from a court or administrative agency.

 

8.        Entire Agreement. This Agreement contains the entire agreement and
understanding concerning the subject matter hereof between the Settling Parties
and supersedes and replaces all prior negotiations, proposed agreements, written
or oral. Each of the parties hereto acknowledges that neither any of the parties
hereto, nor agents or counsel of any other party whomsoever, has made any
promise, representation or warranty whatsoever, express or implied, not
contained herein concerning the subject hereto, to induce it to execute this
Agreement and acknowledges and warrants that it is not executing this Agreement
in reliance on any promise, representation or warranty not contained herein.
This Agreement supersedes and revokes all previous negotiations, arrangements,
letters of intent, representations, whether oral or written, contracts and
agreements between the Settling Parties, or their respective representatives,
including but not limited to the Securities Purchase Agreement and the Note, or
any other person purporting to represent the Settling Parties.

 

9.        Modifications. This Agreement may not be modified or amended in any
manner except by an instrument in writing specifically stating that it is a
supplement, modification or amendment to the Agreement and signed by each of the
parties hereto.

 

 4 

 

 

10.        Notice. Any and all notices provided pursuant to this Agreement shall
be in writing and delivered by nationally recognized overnight courier service,
with a copy to counsel for the party being served, as set forth below:

 

(a) lf to Asher:

 

Asher Enterprises, Inc.

111 Great Neck Road, Suite 216

Great Neck, NY 11021

 

With a courtesy copy by overnight courier to Counsel for Asher:

 

Robert Johnson, Esq.

Naidich Wurman LLP

111 Great Neck Road, Suite 214

Great Neck, NY 11021

 

(b) If to Global

 

1920 Von Karman Avenue

Irvine, California 92612

 

(c) If to Carnes

 

8241 E. Skyview Drive

Orange, California 92869

 

(d) If to Jackson

 

5445 Sunset Lane

Yorba Linda, California 92886

 

With a courtesy copy by overnight courier to Counsel for the Global Parties

 

Ethan H. Nelson, Esq.

4 Park Plaza, Suite 1025

Irvine, California 92614

 

11.        No Admission of Liability. It is expressly understood and agreed, as
a condition hereof, that neither this Agreement, nor an document referred to
herein, nor the settlement set forth herein, nor any payment provided for
herein, shall constitute or be construed to be an admission by any party of any
fault, wrongdoing or liability whatsoever concerning the Action, or as
evidencing or indicating in any degree an admission of the truth or correctness
of the claims and allegations asserted by the parties in this Action, except as
provided in Paragraph 2 of this Agreement.

 

12.        Specific Representations:

 

(a)Asher represents and warrants that it has not sold, transferred or assigned
the Notes, or any portion thereof, and is holder thereof, and has full authority
to enter into this Agreement.

 

(b)Global represents and warrants that it has nut sold, transferred or assigned
the Notes, or any portion thereof, and is the acknowledged obligor and has the
full authority to enter into this Agreement.

 

(c)Jackson and Carnes represent and warrant that they have the full authority to
enter into this Agreement.

 



 5 

 

 

13.        General Representations. All parties acknowledge and represent that:
(a) they have read this Agreement; (b) they clearly understand the Agreement and
each of its terms; (c) they fully and unconditionally consent to the terms of
this Agreement; (d) they have had the benefit and advice of counsel of their own
selection; (e) they have executed this Agreement, freely, with knowledge, and
without influence or duress; (f) they have not relied upon any other
representations, either written or oral, express or implied, made to them by any
person; (g) the consideration received by them has been actual and adequate; and
(h) that they have the authority to enter into this Agreement.

 

14.         Severability. Should any provision of this Agreement be declared or
be determined by any court or tribunal to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be severed and deemed not to be
part of this Agreement.

 

15.        No Presumption Against Drafter. This Agreement shall be construed
without regard to any presumptions against the party causing the same to be
prepared.

 

16.        No Waiver. The failure to strictly enforce any or all of the terms of
this Agreement by any party hereto shall not be construed as and shall not
result in a waiver of any party's right to strictly enforce any and all of the
terms and conditions of this Agreement, despite the prior failure to strictly
enforce the terms and conditions of this Agreement.

 

17.        Governing Law. This Agreement shall be governed by and construed
pursuant to the laws of the State of New York, without regard to its choice of
law principles.

 

18.         Counterparts. This Settlement. Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
of which taken together shall constitute one and the same instrument. Facsimile
or electronic signatures shall be deemed original signatures for the purposes of
this Settlement Agreement.

 

19.        Disparaging Remarks. The Parties agree not to make, or otherwise
disseminate in any way any, disparaging statements or information of any kind
whatsoever, whether oral or written, about any other Party including, without
limitation with respect to the business, financial condition, prospects,
competence, integrity or ability of any other Party.

 

20.        Further Assurances. Each of the Parties agree to execute and deliver
such other and further instruments and documents and to perform such other acts
as may be reasonably necessary or appropriate to effectuate the terms and
objectives of this Agreement.

 

21.        Remedies. All rights and remedies under this Agreement are cumulative
and shall be in addition to every other remedy given hereunder, or now or
hereafter existing at law or in equity including, without limitation, injunctive
relief and specific performance and no one of them shall be exclusive of any
other.

 

 

ASHER ENTERPRISES, INC.   GLOBAL VISIONS HOLDING, INC.                          
By: /s/ Curt Kramer   By: /s/ Glen W. Carnes   Name: Curt Kramer     Name: Glen
W. Carnes   Title: Chief Executive Officer     Title: Chief Executive Officer  
                              /s/ Glen W. Carnes         Glen W. Carnes,
Individually                                 /s/ John B. Jackson         John B.
Jackson, Individually  



 

 

 



 6 

